 

Exhibit 10.24

Rules for the Extraordinary Variable Pay 2005 of

WATSON WYATT

 

[g181791kqi001.gif]

 

 

September, 2005

1


--------------------------------------------------------------------------------




 

Rules for the Extraordinary Variable Pay 2005 of WATSON WYATT

 

Section

 

Pages

 

1.   Description of the System

 

3

 

2.   Scope

 

3

 

3.   Basis of the System

 

3

 

4.   Liquidation

 

3

 

5.   General Rules

 

4

 

 

2


--------------------------------------------------------------------------------




 

1.   Description of the System

The Extraordinary Variable Pay System 2005 of Watson Wyatt (hereinafter, “the
System”) has the objective to reward the Associates as consequence of the
acquisition of assets and assumption of liabilities of Watson Wyatt LLP for
Watson Wyatt & Company Holdings, which has taken place the 1st August 2005.

The System consists in an extraordinary incentive, which will be paid in
September 2005 and it is calculated as a percentage of the Annual Base Salary.
The incentive will depend on the Associate performance in 2005 and his/her Band.

2.   Scope

The System includes all Associates entitled to the variable pay in WATSON WYATT
DE ESPAÑA, with the clarifications made in the following Section.

3.   Basis of the System

The basic structure of the System has two parts, as follows:

·                  Additional bonus for the 2 months period (May and June 2005).
This bonus will be calculated as a pro-rata amount of the performance related
bonus award for FY05, increased in a percentage established for each Band.

·                  “Business Combination Bonus”: The accrual period will be 14
months, from 1st May 2004 to 31st June 2005. The bonus will be payable to those
associates in service at both 18 January 2005 and the date of payment. The
amount of this bonus will be determined by a percentage (established for each
Band) on the performance bonus award in FY05.

The amount of the System’s resulting bonus will be communicated individually to
each Associate in a separate document additional to these Rules.

4.   Liquidation

The liquidation of the accrued bonus will be done through any of the following
methods, at the Associate election:

·                  Totally paid in cash. The total amount of the extraordinary
bonus 2005 will be paid in cash, according to the usual procedure for the annual
performance bonus payment, which is through the payroll of the month of payment.

·                  Totally paid in Watson Wyatt & Company Holdings shares, with
a 12,000€ limit. Any amount which exceeds this limit will be paid in cash.

·                  Payment partially in cash and in Watson Wyatt & Company
Holdings shares. The Associate will be able to chose which amount wants to be
paid in cash and in shares, the last with a limit of 12,000€.

3


--------------------------------------------------------------------------------




 

5.   General Rules

·                  Method of payment selection: the Associate should choice the
method of payment of the bonus before the 12th, September, through written
communication to the Office Administrator (Cristina Hernando). In this
communication should declare the method of payment chosen, the amount wished to
receive in cash and/or shares and the current or securities account where the
payment should be made. (See form in the Appendix I).

·                  Payment in shares: If the Associate chose any of the
alternatives of payment in shares, he/she should take into account:


·                  THE SHARES WILL BELONG TO WATSON WYATT & COMPANY HOLDINGS,
COMPANY QUOTED IN NYSE AND WILL BE PLACED IN THE SECURITIES ACCOUNT WHICH HE/SHE
DECLARE.


·                  THE CURRENT PERSONAL INCOME TAX REGULATIONS PROVIDES FOR A
€12,000 EXEMPTION APPLICABLE TO LABOUR INCOME CONSISTING IN THE DELIVERY OF
SHARES FOR FREE OR BELOW THEIR MARKET PRICE BY A COMPANY TO ITS ACTIVE
EMPLOYEES, INCLUDING THE DELIVERY OF SHARES OF THE GROUP’S PARENT COMPANY TO
ACTIVE EMPLOYEES OF ITS SUBSIDIARIES, IF THE ASSOCIATE KEEPS THE SHARES, AT
LEAST, THREE YEARS.


·                  THOSE ASSOCIATES WHOSE SALARY WON’T REACH THE SOCIAL SECURITY
MAXIMUM LIMIT (33,760.8€) SHOULD PAY THE EMPLOYEE SOCIAL SECURITY INSTALMENT
CORRESPONDING TO THE AMOUNT IN SHARES THAT EXCEED 3,005.06€. THIS EXEMPTION ONLY
OPERATES IF THE SHARES ARE KEPT, AT LEAST, DURING THREE YEARS. IF THE ASSOCIATE
SELL THE SHARES BEFORE THE AFOREMENTIONED PERIOD THE TOTAL AMOUNT WILL BE TAXED.


·                  IF THE ASSOCIATE CHOSE THE TOTAL O PARTIAL PAYMENT IN SHARES,
THESE WILL BE TAX EXEMPT, EXCEPT IF THE ASSOCIATE SELL THEM BEFORE THE END OF
THE THREE YEARS PERIOD. IF THIS HAPPENS, THE ASSOCIATE WILL BE RESPONSIBLE FOR
THE COMPLEMENTARY TAX DECLARATION BUT HE/SHE WILL ALSO HAVE TO COMMUNICATE THE
SELL OF THE SHARES TO WATSON WYATT DE ESPAÑA IN ORDER TO REGULARIZE THE SOCIAL
SECURITY PAYMENTS.

·                  Those Associate who chose the payment in cash or should
received in cash the amount which exceed the shares limit will receive the
corresponding amount, deducted Personal Income Tax and Social Security payments.

4


--------------------------------------------------------------------------------




 

APPENDIX I

EXTRAORDINAY VARIABLE PAY SYSTEM 2005 OF WATSON WYATT

PAY REQUEST FORM

 

TO WATSON WYATT DE ESPAÑA, S.A.

 

 

 

 

                                                                             (Complete
name and surname of Associate)

                                                                             (Address)

 

 

 

 

Thought this document I express my wish that the resulting bonus from the
Extraordinary Variable Pay System 2005 will be liquidated to me (mark what you
wish):

·

 

Totally in cash

 

o

 

 

 

 

 

·

 

Totally in Watson Wyatt & Company Holdings shares

 

o

 

 

 

 

 

·

 

€ in cash and                  € in its equivalent in Watson Wyatt & Company
Holdings shares

 

o

 

This liquidation will be done according to the conditions established in the
Rules of the System, which I declare to know and accept. I request that the pay
in of the liquidation will be done in my current/securities account          

The Associate

In                      , the                     of                   of

 

5


--------------------------------------------------------------------------------